Appeal by defendants from a judgment entered upon a verdict *763In favor of the plaintiff and from an order denying their motion to set aside the verdict and for a new trial. The action was brought by the plaintiff to recover damages for personal injuries resulting from a collision between her husband’s automobile delivery wagon, in which she was riding, and an automobile express truck of the defendants. Upon defendants’ motion a verdict in favor of the plaintiff’s husband was set aside and his complaint dismissed. Judgment and order reversed on the law and the facts and a new trial granted, costs to appellants to abide the event. In our opinion the verdict was not arrived at by a fair consideration of the inferences which may be reasonably drawn from the evidence. In other words, the finding in favor of the plaintiff is against the weight of the evidence. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.